DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 4/15/2021.
Claims 9 and 22 are amended.
Claims 14 are cancelled.
Claims 1-13 and 15-24 are pending. 

Response to Arguments
Applicant’s arguments, see Page 9, paragraph 2, filed 4/15/2021, with respect to the rejection(s) of claim(s) 1, 7-13, 15-18, and 20-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carswell (US 5830541).
Applicant's arguments filed 4/15/2021 regarding Esbelin have been fully considered but they are not persuasive. The Applicant argues that there is no reason or motivation for a person of ordinary skill in the art to modify Esbelin to include the claimed urethane-group comprising compound. Specifically, the Applicant points out that Esbelin discloses that the urea compound should not comprise other isocyanate-reactive groups (i.e., other than urea groups) (paragraph 67) and then argues that the urea groups are a key feature in the compound formed by mixing the lithium halide and that Esbelin expressly teaches away from replacing the urea group with urethane groups. The Examiner notes the Applicant’s argument, but does not find it persuasive. While Esbelin discloses that urea is most preferred carboxamide compound (Paragraph 52), Esbelin contemplates using carbamates as the R6 group (see Paragraph 51) and therefore contemplates substituting urea groups or urethane groups. Moreover, Esbelin does not explicitly teach away from substituting the entire urea compound for a urethane compound; rather Esbelin suggests it is preferable (i.e. “should”) that the urea compound does not contain other reactive groups. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Esbelin et al. (US 2014/0371406) in view of Carswell et al. (US 5830541).
Regarding claims 1 and 13, Esbelin discloses a curable composition (abstract) and a process for making the composition (Paragraph 1), method comprises mixing (Paragraph 27):
the polyisocyanate composition, for example Suprasec S1306 (see Paragraph 108);
a compound formed by mixing lithium halide (Paragraph 65; equivalent to an alkali metal salt) and a urea compound (Paragraph 65, 93-94);
the epoxy resin can be triglycidylether of trimethylolpropane, for example Araldite DY-T (Paragraph 115; equivalent to a compound comprising at least one epoxide group); and 
a polyol (Paragraph 110);

However, Esbelin is silent as to a compound (b) obtained by mixing at least one of the alkali metal salt with a urethane group-comprising compound which does not contain a –NH-CO-NH- group. 
Carswell teaches polyurethane/polyurea polymers (abstract) comprising (1) materials which include or form urea and/or urethane groups and (2) a non-volatile metal salt (Column 3, lines 55-63), wherein the salt preferably includes an alkali metal or alkaline earth metal (Column 4, lines 14-23), and prepared from polymers which include or react to form only polyurethane or polyurea groups, or the polymers can be prepared from materials which include or react to form both polyurethane and polyurea groups (Column 6, lines 36-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the urea compound as in Esbelin for the materials including urethane groups as in Carswell because (a) the modification imparts conductivity to the polymer which solves the problem not requiring special treatment (Carswell; Column 3, lines 9-26) and (b) urethanes and ureas are equivalents known in the art for use with a metal salt for imparting conductivity to the polymer (Carswell; Column 3, lines 55-63). Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II). 
Regarding the claim limitation “wherein an amount of alkali metal ions or alkaline earth metal ions per urethane group in the compound (b) is 0.0001 to 3.5, based on the number of alkali metal ions or alkaline earth metal ions and urethane groups,” modified Esbelin discloses that the -CO-NH-CO- having the R6
Regarding claims 2-4, modified Esbelin discloses that the polyurethane polymers are often prepared from formulations including a polyisocyanate and a polyalcohol (Carswell; Column 7, lines 1-4), and the polyisocyanate is used in a slight excess (Paragraph 74).
Regarding claims 5-6, modified Esbelin discloses that the polyisocyanate compounds may be selected from methylene diphenyl diisocyanate (Paragraph 58; see also Carswell; Column 7, lines 5-24).
Regarding claims 7 and 20, modified Esbelin discloses wherein the lithium halide used in the curable polyisocyanate composition is in an amount of 0.0001-0.04 moles per isocyanate equivalent (paragraph 64; interpreted as the ratio of alkali metal ion to isocyanate group in component a) and component b)).
It is noted that Esbelin discloses that a small excess of polyisocyanate is used in preparing the acylurea compound (Paragraph 75). Therefore, the amount of polyisocyanate groups in component b) is small compared to the amount of polyisocyanate groups in component a), and the ratio of 0.0001-0.04 of lithium ion to polyisocyanate in components a) and b) would not be much different from the ratio of lithium ions to component a) alone. 
Regarding claim 8, modified Esbelin discloses triglycidyl ether of trimethylolpropane (Paragraph 115), which one of ordinary skill in the art would appreciate has three epoxide groups per molecule.
Regarding claim 9, modified Esbelin discloses lithium chloride (Paragraph 66; see also Carswell, Column 4, lines 14-23 and Column 4, lines 61-Column 5, lines 7- teaching the preferred alkali cation of Li and chlorine).
Regarding claims 10 and 18, modified Esbelin discloses that polyurethane compound is prepared from a polyisocyanate and a polyalcohol (Carswell; Column 7, lines 1-4) and the metal salt (see Carswell; Column 3, lines 55-63).
Regarding claims 11 and 21, modified Esbelin discloses that the number of epoxy equivalents per isocyanate equivalent ranges from 0.003-1, and most preferably from 0.005 -0.2 (Paragraph 94; interpreted as the epoxide group to isocyanate group of component a) and b)). 
It is noted that Esbelin discloses that a small excess of polyisocyanate is used in preparing the urea compound (Paragraph 75). Therefore, the amount of polyisocyanate groups in component b) is small compared to the amount of polyisocyanate groups in component a), and the ratio of 0.003-1 of 
Regarding claims 12 and 17, modified Esbelin discloses that the curable composition can be used to make glass fiber reinforced composite ladders or to produce prepregs (Paragraph 96), and then curing the composition (Paragraph 97).
Regarding claim 15, modified Esbelin discloses that before curing, the curable composition may be fed into a mold in order to give it a certain shape or into a cavity of an object (Paragraph 97; see also Carswell Column 10, lines 38-47- teaching forming an article by RIM and injection molding).
Regarding claim 16, modified Esbelin discloses the composition is used in the production of automotive parts (Paragraph 96).
Regarding claim 19¸ modified Esbelin discloses that the lithium halide is premixed (Paragraph 93) with the polyisocyanate-polyalcohol compound (as modified in claim 2-3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 22, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 U.S. Patent No. 10,781,284. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 22, and 24, the patent recites a process for preparing polyurethane-polyisocyanurate compounds by mixing:
component (a) polyisocyanate (equivalent to a first polyisocyanate) with
component (b) mixture comprising an alkali metal or alkaline earth metal salt and a compound R-NH-CO-R’ containing exclusively monodentate urethane group in relation to the salt anion or cation used wherein R and R’ are organic radicals;
compound (c) compounds containing one or more epoxide groups,
	to form a reaction mixture, and reacting said reaction mixture to form a polyurethane-polyisocyanate compound, wherein an amount of alkali metal and/or alkaline earth metal ions in the reaction mixture per mole of urethane group in component (b) is 0.0001 to 3.5 (see claim 1).
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).  Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0004] and [0011] of the instant specification which states that [the prior art] describes a urea prepolymer (-NH-CO-NH-) which is bidentate and in contrast to [the prior art], exclusively monodentate urethanes groups of the form R-NH-CO-R with R being other than hydrogen.  Therefore an exclusively monodentate urethane group would exclude –NH-CO-NH-. 
Regarding claims 2-4¸ the patent recites the compound containing urethane groups in component (b) is a reaction product of a second polyisocyanate and a compound having at least one OH group (see claim 7).
Regarding claim 5, the patent recites wherein the second isocyanate comprise one or more isomers of homologues of diphenylmethane diisocyanate or prepolymer of diphenylmethane diisocyanate (see claim 8).
Regarding claim 6, the patent recites wherein the first polyisocyanate and the second polyisocyanate are identical (see claim 9).
Regarding claims 7 and 19, the patent recites a molar amount of alkali metal and/or earth metal ion in the reaction mixture per mole of urethane group in component (b) is 0.0001 to 3.5 (see claim 1). The claim ratio of 0.001 to 0.3 falls within the range of 0.0001 to 3.5.
Regarding claim 8, the patent recites wherein component (c) contains two or more epoxide groups per molecule (see claim 10).
Regarding claim 9, the patent recites wherein the alkali metal or alkaline earth metal salt is lithium chloride (see claim 12).
Regarding claim 10
Regarding claims 11 and 21, the patent recites wherein component (c) is used in an amount such that an equivalents ratio of epoxide groups in component (c) to isocyanate groups in component (a) and also any isocyanate groups contained in component (b) is 0.05 to 1.0 (see claim 13).
Claims 1-5, 7-12, 20-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,640,618. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 23, the patent recites a process for producing polyurethane-polyisocyanurate-fiber composite parts, wherein 
component (a) polyisocyanate (equivalent to a first polyisocyanate), 
component (b) a mixture comprising an alkali metal salt or alkaline earth metal salt and a compound comprising urethane groups, the urethane group obtained by reaction of:
(i) a polyisocyanate selected from the group consisting of 2,2'-diphenylmethane diisocyanate; 2,4'-diphenylmethane diisocyanate; 4,4'-diphenylmethane diisocyanate; mixtures of monomeric diphenylmethane diisocyanates and polymeric diphenylmethane diisocyanate; isophorone diisocyanate or its oligomers; 2,4-tolylene diisocyanate, 2,6-tolylene diisocyanate, and mixtures thereof; tetramethylene diisocyanate and its oligomers; hexamethylene diisocyanate and its oligomers; naphthylene diisocyanate; and mixtures thereof, with 
(ii) a monoalcohol, a dialcohol, or a polyol
	component (c) a compound containing one or more epoxide groups,
	component (d) a polyetherol
	component (e) a chain extender
are mixed to form a reaction mixture, the reaction mixture is caused to react to form the polyurethane-polyisocyanurate-fiber composite part, the amount of alkali metal ions or alkaline earth metal ions per urethane group in the component (b) being 0.0001 to 3.5 based on the number of alkali metal or alkaline earth metal ions and urethane groups (see claim 1).
	One of ordinary skill in the art would appreciate that the reaction between the isocyanate and alcohol would result in a urethane compound that could either include an –NH-CO-NH- group or not (depending on the starting components). 
In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).  Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0004] and [0011] of the instant specification which states that [the prior art] describes a urea prepolymer (-NH-CO-NH-) which is bidentate and in contrast to [the prior art], exclusively monodentate urethanes groups of the form R-NH-CO-R with R being other than hydrogen. The instant specification further discloses using the same isocyanates and alcohols in order to form compound (b) (see Paragraph 22). Products of identical chemical compositions can not have mutually exclusive properties. See MPEP 2112.01(II).
Regarding claims 2-4, the patent recites a compound comprising urethane groups obtained by reaction of (i) a polyisocyanate with (ii) a monoalcohol, a dialcohol, or a polyol (see claim 1). 
Regarding claim 5, the patent recites (i) a polyisocyanate selected from a group consisting of 2,2’-diphenylmethane diisocyanate (see claim 1, 10).
Regarding claim 7 and 20, the patent recites wherein an amount of alkali metal ions or alkaline earth metal ions per isocyanate group in component (a) and also in component (b) is 0.0001 to 0.3 based on a number of alkali metal or alkaline earth metal ions and isocyanate groups (see claim 4). 
Regarding claim 8, the patent recites wherein the compounds containing one or more epoxide groups in component (c) comprises two or more epoxide groups per molecule (see claim 5). 
Regarding claim 9, the patent recites wherein the alkali metal salt or alkaline earth metal salt in component (b) is lithium chloride (see claim 6). 
Regarding claim 10
Regarding claims 11 and 21, the patent recites wherein the compound containing one or more epoxide groups in component (c) are used in an amount such that an equivalents ratio of epoxide group to isocyanate group in the polyisocyanate component (a) is 0.1 to 2.0. 
Regarding claim 12, the patent recites that the reaction mixture is applied to at least one fibrous reinforcing agent and caused to react to form the polyurethane-polyisocyanurate-fiber composite part (see claim 1). 
Allowable Subject Matter
Claims 22-24 would be allowable if the Applicant overcomes the nonstatutory double patenting rejections above. Reasons for indicating allowable subject matter is documented in the Office Action dated 11/24/2020. It is noted that the amendment to claim 22 does not affect the reasons for indicating allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elliott (US 5354499) teaches a chemical complex comprising one or more alkali metal salt and one or more non-polymeric ligands selected from ureas and/or urethanes (see claim 28).
Muhlfeld (US 5079329) teaches using an alkali halide salt complexed with MDA in a mixture with hexamethylene-6,6’-diamine carbamate (see claim 1) for a polyurethane reaction. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                         


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743